DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2020, November 24, 2020, February 23, 2021 is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on December 10, 2021 is acknowledged.  The traversal is on the ground(s) that Species II is a continuation of Species I.  This argument is found persuasive and the restriction requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12 recites the limitation "the dielectric layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination this will be interpreted as “the dielectric stack.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2019/0157294) in view of Fan (CN113707665A).
Claim 1, Kanamori discloses (Figs. 5-21) a method for forming a three-dimensional (3D) memory device, comprising: 	subsequently forming a sacrificial layer (130, sacrificial layer, Para [0065]) above (130 is above 110) a second semiconductor layer (110, polysilicon impurity region, Para [0023]) at a first side (110 is on top side of 100) of a substrate (100, substrate, Para [0022]) and a dielectric stack (165/175, insulation patterns/second sacrificial patterns, Para [0066]) on the sacrificial layer (165/175 on 130); 	forming a channel structure (230/240, charge storage structure/channel, Para [0083]) extending vertically through the dielectric stack and the sacrificial layer into the second semiconductor layer (Fig. 11, 230/240 extends through 165/175 and 130 and into 110); 	replacing the sacrificial layer with a first semiconductor layer (Fig. 16, 130 is replaced by 320, polysilicon impurity region, Para [0026]) in contact with the second semiconductor layer (320 is in contact with 110); 175 is replaced by 382-386) a memory stack (165/382-386, insulation patterns/gate electrodes, Para [0061]), such that the channel structure extends vertically through the memory stack and the first semiconductor layer into the second semiconductor layer (230/240 extends vertically through 165/382-386 and 320 into 110). 	Kanamori does not explicitly disclose forming a source contact at a second side opposite to the first side of the substrate to be in contact with the second semiconductor layer.	However, Fan discloses (Figs. 1-6B) forming a source contact (501, source conductive layer, Para [n0055]) at a second side (501 formed on bottom side of 112/113) opposite (bottom side of 112/113 is opposite to top side of 112/113)  to a first side (top side of 112/113) of a substrate (112/113, dielectric layer/substrate, Para [n0071]) to be in contact (501 is in contact with 141) with a second semiconductor layer (141, common source doped region, Para[ n0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the backside source contact of Fan as it can reduce stress of common source contacts (Fan, Para [n0005] – [n0006]).	Claim 2, Kanamori in view of Fan discloses the method of claim 1.	Kanamori discloses (Figs. 5-21) further comprising prior to forming the sacrificial layer, doping, at the first side, a portion of the substrate with an N-type dopant to form the second semiconductor layer (Fig. 5, 110 is formed before 130 and formed by introducing n-dopants, Para [0067]).	Claim 3, Kanamori in view of Fan discloses the method of claim 1.	Kanamori discloses (Figs. 5-21) wherein replacing the sacrificial layer (130) with the first semiconductor layer (320) comprises: 	forming an opening (Fig. 12, 290, opening, Para [0031]) extending vertically through the dielectric stack to expose part of the sacrificial layer (290 vertically extends through 165/175 and exposes part of 130); 130 is etched to form first gap 310, Para [0106]); and 	depositing N-type doped polysilicon into the cavity through the opening to form the first semiconductor layer (Fig. 16, 320 is deposited in 310 where 320 can be n-doped polysilicon, Para [0116]).	Claim 4, Kanamori in view of Fan discloses the method of claim 3.	Kanamori discloses (Figs. 5-21) wherein subsequently forming the sacrificial layer (130) and the dielectric stack (165/175) comprises: 	depositing polysilicon on the second semiconductor layer to form the sacrificial layer (130 may be undoped polysilicon deposited on 100, Para [0071]); and 		alternatingly depositing stack dielectric layers and stack sacrificial layers on the sacrificial layer to form the dielectric stack (165 is dielectric pattern and 175 is sacrificial pattern which are stacked on 130 alternately).	Claim 5, Kanamori in view of Fan discloses the method of claim 4.	Kanamori discloses (Figs. 5-21) wherein replacing the dielectric stack (165/175) with the memory stack (165/382-386) comprises replacing the stack sacrificial layers with stack conductive layers through the opening (Fig. 18, sacrificial patterns 175 are replaces by gate electrodes 382, 384, 386 through opening 290).	Claim 6, Kanamori in view of Fan discloses the method of claim 3.	Kanamori discloses (Figs. 5-21) further comprising after forming the memory stack, depositing one or more dielectric materials into the opening to form an insulating structure extending vertically through the memory stack (in Fig. 19, oxide 390 is formed in 290 and vertically extends through 165/382-386).	Claim 7, Kanamori in view of Fan discloses the method of claim 6.501 is aligned with 140) with the insulating structure (140, isolation wall, corresponds to 390 of Kanamori, Para [n0031]).	Claim 8, Kanamori in view of Fan discloses the method of claim 1.
Fan discloses (Figs. 1-6B) further comprising prior to forming the source contact, thinning, from the second side, the substrate to expose the second semiconductor layer (Figs. 3-4, 112 is thinned out on the bottom side prior to expose doped region 141 corresponding to 110 of Kanamori, Para [n0047]).	Claim 11, Kanamori discloses (Figs. 5-21) a method for forming a three-dimensional (3D) memory device, comprising: 	forming a channel structure (230/240, charge storage structure/channel, Para [0083]) extending vertically through (230/240 vertically extends through 165/382-386) a memory stack (165/382-386, insulation patterns/gate electrodes, Para [0043]) into (230/240 extends vertically through 165/382-386 into 320) an N-type doped semiconductor layer (320, polysilicon n-doped region, Para [0026]) at a first side (320 on top side of 100) of a substrate (100, substrate, Para [0022]), wherein the memory stack  (165/382-386) comprises interleaved stack conductive layers (382-386, gate electrodes, Para [0043]) and stack dielectric layers (165, insulation patterns, Para [0043]); 	forming an insulating structure in an opening extending vertically through the memory stack (in Fig. 19, oxide 390 is formed in opening 290 and vertically extends through 165/382-386, Para [0126] – [0127]). 	Kanamori does not explicitly disclose forming a source contact at a second side opposite to the first side of the substrate to be in contact with the N-type doped semiconductor layer and aligned with the insulating structure.	However, Fan discloses (Figs. 1-6B) forming a source contact (501, source conductive layer, Para [n0055]) at a second side (501 formed on bottom side of 112/113) opposite (bottom side of 112/113 is opposite to top side of 112/113) to a first side (top side of 112/113) of a substrate (112/113, dielectric 501 is in contact with 141) with a doped semiconductor layer (141, common source doped region, Para[ n0031]) and aligned (501 is aligned with 140) with an insulating structure (140, isolation wall, Para [n0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the backside source contact of Fan as it can reduce stress of common source contacts (Fan, Para [n0005] – [n0006]).	Claim 12, Kanamori in view of Fan discloses the method of claim 11.	Kanamori discloses (Figs. 5-21) wherein forming the channel structure (230/240) comprises: 	doping at the first side, a portion of the substrate with an N-type dopant to form a second N-type doped semiconductor layer (Fig. 5, 110 is doped on top surface of 100 to form n-type polysilicon, Para [0066] – [0067]); 	subsequently forming a sacrificial layer (Fig. 11, 130, first sacrificial layer, Para [0065]) above the second N-type doped semiconductor layer (130 is above 110) and a dielectric stack (165/175, insulation pattern/second sacrificial layer, Para [0096]) on the sacrificial layer (165/175 on 130), wherein the dielectric stack (165/175) comprises interleaved stack sacrificial layers (175) and the stack dielectric layers (165); 	forming the channel structure extending vertically through the dielectric stack and the sacrificial layer into the second N-type doped semiconductor layer (Fig. 11, 230/240 extends through 165/175 and 130 and into 110); and 	replacing the sacrificial layer with a first N-type doped semiconductor layer through the opening (Fig. 16, 130 is replaced with n-type polysilicon 320 in opening 290, Para [0114] –[0116]).	Claim 13, Kanamori in view of Fan discloses the method of claim 12.	Kanamori discloses (Figs. 5-21) the method of claim 12, wherein forming the channel structure (230/240) further comprises replacing the stack sacrificial layers with the stack conductive layers to form 175 is replaced by gate electrodes 382-386, Para [0124]).	Claim 14, Kanamori in view of Fan discloses the method of claim 13.	Kanamori discloses (Figs. 5-21) wherein forming the insulating structure (390) comprises after replacing the stack sacrificial layers with the stack conductive layers, filling the opening with one or more dielectric materials (after 382-386 replaces 175 in Fig. 18, 290 is filled with 390 in Fig. 19).	Claim 15, Kanamori in view of Fan discloses the method of claim 12.
Fan discloses (Figs. 1-6B) further comprising prior to forming the source contact, thinning, from the second side, the substrate to expose the second semiconductor layer (Figs. 3-4, 112 is thinned out on the bottom side prior to expose doped region 141 corresponding to 110 of Kanamori, Para [n0047]).	Claim 16, Kanamori discloses (Figs. 5-21) a method for forming a three-dimensional (3D) memory device, comprising:	forming a peripheral circuit on a first substrate (100 is a substrate with periphery circuitry formed on it, Para [0138] – [0140]);	forming a channel structure (Fig. 20, 230/240, charge storage structure/channel, Para [0083])  through (230/240 vertically extends through 165/382-386) a memory stack (165/382-386, insulation patterns/gate electrodes, Para [0043]) and a first semiconductor layer (320, polysilicon n-doped region, Para [0026]) into (230/240 extends vertically through 165/382-386 and 320 into 110) a second semiconductor layer (110, doped polysilicon, Para [0146])  on (110 is on 500) a second substrate (500, lower insulating layer, under broadest reasonable interpretation (BRI) considered substrate); 	bonding the first substrate and the second substrate in a face-to-face manner, such that the memory stack is above the peripheral circuit (100 and 500 are bonded together such that 165/382is above peripheral circuit in 100);	Kanamori does not explicitly disclose thinning the second substrate to expose the second semiconductor layer; and forming a source contact above the memory stack and in contact with the 112 is thinned in Fig. 4) a second substrate (112/113, (112/113, dielectric layer/substrate, Para [n0071]) to expose (141 is exposed) a second semiconductor layer (141, common source doped region, Para [n0047]); and forming a source contact (501, source conductive layer, Para [n0055]) above a memory stack (Fig. 5 shows 501 above memory stack 121/122) and in contact with the second semiconductor layer (501 contacts 141).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the backside source contact of Fan as it can reduce stress of common source contacts (Fan, Para [n0005] – [n0006]).	Claim 17, Kanamori in view of Fan discloses the method of claim 16.	Kanamori discloses (Figs. 5-21) wherein forming the channel structure comprises: 	doping a portion of the second substrate with an N-type dopant to form the second semiconductor layer (110 is doped on top surface of 500 to form n-type polysilicon in Fig. 20 similarly as Figs. 1-3, Para [0066] – [0067], [0137]); 	subsequently forming a sacrificial layer (Fig. 11, 130, first sacrificial layer, Para [0065]) above the second  semiconductor layer (130 is above 110) and a dielectric stack (165/175, insulation pattern/second sacrificial layer, Para [0096]); 	forming the channel structure extending vertically through the dielectric stack and the sacrificial layer into the second semiconductor layer (Fig. 11, 230/240 extends through 165/175 and 130 and into 110);and 	replacing the sacrificial layer with an N-type doped semiconductor layer to form the first semiconductor layer (Fig. 16, 130 is replaced with n-type polysilicon 320 , Para [0114] –[0116]).	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2019/0157294) in view of Fan (CN113707665A) in further view of Mizutani (US 2021/0035965).
Claim 9, Kanamori in view of Fan discloses the method of claim 1.	Kanamori in view of Fan does not explicitly disclose further comprising forming an interconnect layer above and electrically connected to the source contact.	However, Mizutani discloses (Figs. 26H and 27A) forming an interconnect layer (316, source power supply network, Para [0265]) above and electrically connected (316 is above and electrically connected 640) to a source contact (640, connection pad for source layers, Para [0265]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source power supply network of Mizutani as it can apply source bias voltage with minimal voltage drop (Mizutani, Para [0277]).	Claim 19, Kanamori in view of Fan discloses the method of claim 16.	Kanamori in view of Fan does not explicitly disclose further comprising forming an interconnect layer above and electrically connected to the source contact.	However, Mizutani discloses (Figs. 26H and 27A) forming an interconnect layer (316, source power supply network, Para [0265]) above and electrically connected (316 is above and electrically connected 640) to a source contact (640, connection pad for source layers, Para [0265]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source power supply network of Mizutani as it can apply source bias voltage with minimal voltage drop (Mizutani, Para [0277]).
Allowable Subject Matter
Claims 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819